Exhibit TD Bank Financial Group Comments on Expected Impact of TD Ameritrade Holding Corp.'s Second Quarter Earnings TORONTO, April 17, 2008 - TD Bank Financial Group announced today that it expects TD Ameritrade's second quarter earnings to translate into a contribution of CDN$67 million to second quarter net income for its Wealth Management segment. TD Bank Financial Group will release its second quarter financial results and webcast its quarterly earnings conference call live on the internet on May 28, 2008. Conference call and webcast details will be announced closer to that date. About TD Bank Financial Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. TD Bank Financial Group is the seventh largest bank in North America by branches and serves approximately 17 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking through TD Commerce Bank; and Wholesale Banking, including TD Securities. TD Bank Financial Group also ranks among the world's leading on-line financial services firms, with more than 5.5 million on-line customers. TD Bank Financial Group had CDN$435 billion in assets as of January 31, 2008. The Toronto-Dominion Bank trades on the Toronto and New York Stock Exchanges under the symbol "TD", as well as on the Tokyo Stock Exchange. -30- For further information: Lisa Hodgins, Corporate Communications, (416) 983-2982; Tim Thompson, Investor Relations,
